Order entered June 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00289-CV

                               CITY OF DALLAS, Appellant

                                              V.

                              HEATHER RUSSELL, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-16097

                                          ORDER
        Before the Court is appellant’s June 27, 2018 unopposed motion for extension of time to

file reply brief. We GRANT the motion and ORDER the brief be filed no later than July 20,

2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE